DISMISS; and Opinion Filed April 27, 2017.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-17-00219-CR

                                JEFFREY DANO, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-84693-2016

                             MEMORANDUM OPINION
                       Before Justices Fillmore, Whitehill, and Boatright
                                  Opinion by Justice Fillmore
       Jeffrey Dano was charged with possession of two ounces or less of marijuana. TEX.

HEALTH & SAFETY CODE ANN. § 481.121(a), (b)(1) (West 2010). On January 31, 2017, after the

jury found Dano guilty, the trial court assessed punishment at thirty days’ confinement in county

jail, probated for twelve months, and a $200 fine. Dano filed a motion for new trial on February

20, 2017. TEX. R. APP. P. 21.4(a) (motion for new trial due within 30 days of date sentence

imposed or suspended in open court). The trial court granted Dano’s motion for new trial by

written order dated March 30, 2017. TEX. R. APP. P. 21.8(a), (b) (trial court order granting

motion for new trial must be written and entered within 75 days of date sentence imposed or

suspended in open court).

       An order granting a motion for new trial restores the case to its posture prior to trial, and

the judgment is no longer in place to appeal. TEX. R. APP. P. 21.9(b); Waller v. State, 931
S.W.2d 640, 643–44 (Tex. App.–Dallas 1996, no pet.). Absent a judgment of conviction or other

appealable order, there is nothing before the Court over which we have jurisdiction. See Wright

v. State, 969 S.W.2d 588, 589 (Tex. App.–Dallas 1998, no pet.).

       We dismiss this appeal for want of jurisdiction.




                                                    /Robert M. Fillmore/
                                                    ROBERT M. FILLMORE
                                                    JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)

170219F.U05




                                              –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JEFFREY DANO, Appellant                                On Appeal from the County Court at Law
                                                       No. 4, Collin County, Texas,
No. 05-17-00219-CR         V.                          Trial Court Cause No. 004-84693-2016.
                                                       Opinion delivered by Justice Fillmore,
THE STATE OF TEXAS, Appellee                           Justices Whitehill and Boatright
                                                       participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered this 27th day of April, 2017.




                                                 –3–